Case 12-22353        Doc 70     Filed 12/31/18     Entered 12/31/18 16:57:48          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 22353
         Manuel Rara
         Maria V Rara
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/31/2012.

         2) The plan was confirmed on 09/04/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/08/2015.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 06/05/2017.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 79.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $149,129.02.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-22353              Doc 70   Filed 12/31/18    Entered 12/31/18 16:57:48                Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor              $73,499.80
           Less amount refunded to debtor                           $377.62

 NET RECEIPTS:                                                                                     $73,122.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $3,500.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                         $2,977.15
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $6,477.15

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                  Class    Scheduled      Asserted         Allowed        Paid         Paid
 Armor Systems Corporation          Unsecured      1,818.00            NA              NA            0.00       0.00
 Aurora Loan Services               Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America                    Unsecured     10,553.00     10,553.71        10,553.71      1,430.52        0.00
 Becket & Lee                       Unsecured      4,144.00       4,144.09        4,144.09        561.71        0.00
 Capital One Bank                   Unsecured     12,277.00     12,277.85        12,277.85      1,664.21        0.00
 Capital One Bank                   Unsecured      1,390.00       1,567.37        1,567.37        212.45        0.00
 Certified Services Inc             Unsecured         637.00           NA              NA            0.00       0.00
 Chase                              Unsecured           0.00           NA              NA            0.00       0.00
 Citibank NA                        Unsecured           0.00           NA              NA            0.00       0.00
 Citibank USA                       Unsecured      3,433.00            NA              NA            0.00       0.00
 Credit Bureau Assoc                Unsecured      1,849.00       1,988.87        1,988.87        269.58        0.00
 Discover Bank                      Unsecured     13,421.00     13,421.74        13,421.74      1,819.27        0.00
 Discover Bank                      Unsecured      7,115.00       7,115.05        7,115.05        964.42        0.00
 Discover Financial Services        Unsecured           0.00           NA              NA            0.00       0.00
 DSNB                               Unsecured           0.00           NA              NA            0.00       0.00
 DSNB/Macys                         Unsecured           0.00           NA              NA            0.00       0.00
 Fifth Third Bank                   Unsecured           0.00           NA              NA            0.00       0.00
 GEMB                               Unsecured           0.00           NA              NA            0.00       0.00
 GEMB                               Unsecured           0.00           NA              NA            0.00       0.00
 GEMB                               Unsecured           0.00           NA              NA            0.00       0.00
 GEMB                               Unsecured           0.00           NA              NA            0.00       0.00
 Gemb/JCP                           Unsecured           0.00           NA              NA            0.00       0.00
 Gemb/Sams Club                     Unsecured           0.00           NA              NA            0.00       0.00
 GMAC Mortgage                      Unsecured           0.00           NA              NA            0.00       0.00
 GN Mortgage                        Unsecured           0.00           NA              NA            0.00       0.00
 HSBC                               Unsecured           0.00           NA              NA            0.00       0.00
 HSBC/Best Buy                      Unsecured           0.00           NA              NA            0.00       0.00
 HSBC/Menards                       Unsecured           0.00           NA              NA            0.00       0.00
 Hsbc/RS                            Unsecured           0.00           NA              NA            0.00       0.00
 I C Systems Inc                    Unsecured         436.00           NA              NA            0.00       0.00
 Kohls/Capone                       Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-22353             Doc 70   Filed 12/31/18    Entered 12/31/18 16:57:48               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 M & I Marshall & Isley Bank       Unsecured     49,680.00     49,680.08     49,680.08       6,376.71         0.00
 Nationstar Mortgage LLC           Secured             0.00   255,787.96    255,787.96            0.00        0.00
 Nationstar Mortgage LLC           Secured       45,000.00     53,726.54     45,000.00      45,000.00         0.00
 Nationstar Mortgage LLC           Unsecured           0.00          0.00          0.00           0.00        0.00
 NBGL-Carsons                      Unsecured           0.00           NA            NA            0.00        0.00
 NBGL-Carsons                      Unsecured           0.00           NA            NA            0.00        0.00
 Nco / Inovision-Medclr            Unsecured         255.00           NA            NA            0.00        0.00
 Netbank Inc.                      Unsecured           0.00           NA            NA            0.00        0.00
 Nicor Gas                         Unsecured          79.00           NA            NA            0.00        0.00
 ODPT/CBSD                         Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Energy Corp               Unsecured            NA         288.17        288.17          39.06        0.00
 Portfolio Recovery Associates     Unsecured      3,309.00       3,309.44      3,309.44        448.58         0.00
 Portfolio Recovery Associates     Unsecured      4,833.00       4,798.54      4,798.54        650.42         0.00
 Sears/Citibank SD                 Unsecured           0.00           NA            NA            0.00        0.00
 Sears/Citibank SD                 Unsecured           0.00           NA            NA            0.00        0.00
 Toyota Motor Credit Corporation   Unsecured           0.00           NA            NA            0.00        0.00
 Travis Federal Credit Union       Unsecured      1,793.00            NA            NA            0.00        0.00
 Veripro Solutions Inc             Unsecured     53,178.00     53,178.14     53,178.14       7,208.10         0.00
 Visa Dept Stores                  Unsecured           0.00           NA            NA            0.00        0.00
 Visa Dept Stores                  Unsecured           0.00           NA            NA            0.00        0.00
 WFNNB/Harlem Furniture            Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $255,787.96              $0.00                   $0.00
       Mortgage Arrearage                                 $45,000.00         $45,000.00                   $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00                   $0.00
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                          $300,787.96         $45,000.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $162,323.05         $21,645.03                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-22353        Doc 70      Filed 12/31/18     Entered 12/31/18 16:57:48            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $6,477.15
         Disbursements to Creditors                            $66,645.03

 TOTAL DISBURSEMENTS :                                                                     $73,122.18


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
